DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
2.	Claims 1-22 are currently pending in this application. 
Priority
3.	 No foreign priority has been claimed in this application. This application is a continuation of application 15/947,762 now US Pat # 11,016,141 filed 04/06/2018.
Specification

4.	There are no objections to the specification.  
Information Disclosure Statement
5.	No information disclosure statement (IDS) has been filed in this application. 
Drawings
6.        	The drawings submitted on 5/21/2021 are in compliance with 37 CFR § 1.81 and 37 CFR § 1.83 and have been accepted by the examiner.
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
8.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
9.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10.	Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. US Pat # 11,016,141. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims in the current application are encompassed in the previous application. The latter pending application encompasses the same process as the pending application.

11.	This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claim Rejections - 35 USC § 102
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

14.	Claims 1-5, 7, 12-16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wright et al. US Pat # 8,301,404.
With regards to claims 1 and 12, Wright et al. US Pat # 8,301,404 teaches a system and method, comprising: 
at least one backplane (310; fig 3) configured to couple to a plurality of circuits, and to receive monitoring data from at least one of the plurality of circuits coupled to the backplane; (350; figure 3)
an input circuit coupled to one of the at least one backplane and configured to receive a sensor signal representing monitoring data including measurements of an operating parameter of a machine component from a sensor and to transmit the monitoring data to the backplane to which the input circuit is coupled; (330; figure 3) (Col. 5, lines 27-35)
at least one processing circuit coupled to a backplane of one of the at least one backplane, wherein the at least one processing circuit (320; figure 3) is configured to perform at least one of:
 retrieving a selected portion of the monitoring data from the backplane to which the at least one processing circuit is coupled, (Col. 5, lines 44-52) and 
determining a value characterizing the selected monitoring data and transmitting the determined value to the backplane to which the at least one processing circuit is coupled; (Col. 5, lines 49-64)
wherein the number of processing circuits coupled to the at least one backplane is independent from the number of input circuits coupled to the at least one backplane. (Col. 8, lines 33-49) As this arrangement is scalable – any number of device or components can be added without difficulty. (Col. 8Lines 40-42) thus adding more circuity or inputs to at least one but not limited to one backplane is plausible. 
With regards to claims 2 and 13, Wright et al. US Pat # 8,301,404 teaches a first processing circuit comprising: 
a first processing circuit comprising a first protection processing circuit coupled to a first backplane, the first protection processing circuit configured to retrieve a first portion of the monitoring data from the first backplane, to determine a first portion of the value based upon the first portion of the monitoring data, and to transmit the first portion of the value to the first backplane; (210; figure 7)
a second processing circuit comprising a second protection processing circuit coupled to a second backplane, the second protection processing circuit configured to retrieve a second portion of the monitoring data, different from the first portion, determine a second portion of the value based upon the second portion of the monitoring data, and to transmit the second portion of the value to the second backplane. (210; figure 7)
With regards to claims 3 and 14, Wright et al. US Pat # 8,301,404 teaches the first protection processing circuit is configured to retrieve the second portion of the value from the second backplane, to determine the value based upon the first and second value portions, and to transmit the determined value to the first backplane. (figure 3)
With regards to claims 4 and 15, Wright et al. US Pat # 8,301,404 teaches the first and second backplanes are the same backplane. (figure 3)
With regards to claims 5 and 16, Wright et al. US Pat # 8,301,404 teaches the input circuit is coupled to the first backplane. (figure 3)
With regards to claims 7 and 18, Wright et al. US Pat # 8,301,404 teaches the first and second backplanes are different backplanes and wherein the system further comprises: a first bridge circuit coupled to the first backplane; and a second bridge circuit coupled to the second backplane and in communication with the first bridge circuit, the first and second bridge circuits forming a common logical backplane including the first and second backplanes; wherein the first protection processing circuit is configured to retrieve the second portion of the value from the second backplane via the common logical backplane. 
Allowable Subject Matter
15.	Claims 6, 8-11, 17 and 19-22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schienbein et al. US Pat # 6,738,692 teaches a modular integrated power conversion energy management system and Urrea et al. US Pat # 10,409,274 teaches a control system backplane monitoring with FPGA.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADITYA S BHAT whose telephone number is (571)272-2270.  The examiner can normally be reached on Monday-Friday 8 am-6pm.
18.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
19.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADITYA S BHAT/Primary Examiner, Art Unit 2864                                                                                                                                                                                                        August 25, 2022